Resettled order, in so far as it strikes from the judgment the provision for costs, amounting to one hundred and thirty-six dollars and eleven cents, and directs that the judgment be reduced to that extent, reversed upon the law and the facts, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and *696the clerk of Rockland county directed to reinstate in the judgment the costs so stricken out. The fact that a jury trial was waived did not affect plaintiff’s right to costs, as matter of right, under section 1470 of the Civil Practice Act. The action was one at law to recover a money judgment only, and the rule in Herpe v.- Herpe (225 N. Y. 323) has no application to such an action. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.